

116 S1679 IS: Securing Energy for our Armed Forces Using Engineering Leadership Act of 2019
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1679IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Whitehouse (for himself, Mr. Reed, and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to carry out the Direct Air Capture and Blue Carbon Removal
 Technology Program, and for other purposes.1.Short titleThis Act may be cited as the Securing Energy for our Armed Forces Using Engineering Leadership Act of 2019 or the SEA FUEL Act of 2019.2.Direct Air Capture and Blue Carbon Removal Technology Program(a)Program required(1)In generalThe Secretary of Defense, in coordination with the Secretary of Homeland Security, the Secretary of Energy, and the heads of such other Federal agencies as the Secretary of Defense considers appropriate, shall carry out a program on research, development, testing, evaluation, study, and demonstration of technologies related to blue carbon capture and direct air capture.(2)Program goalsThe goals of the program established under paragraph (1) are as follows:(A)To develop technologies that capture carbon dioxide from seawater and the air to turn such carbon dioxide into clean fuels to enhance fuel and energy security.(B)To develop and demonstrate technologies that capture carbon dioxide from seawater and the air to reuse such carbon dioxide to create products for military uses.(C)To develop direct air capture technologies for use—(i)at military installations or facilities of the Department of Defense; or(ii)in modes of transportation by the Navy or the Coast Guard.(3)PhasesThe program established under paragraph (1) shall be carried out in two phases as follows:(A)The first phase shall consist of research and development and shall be carried out as described in subsection (b).(B)The second phase shall consist of testing and evaluation and shall be carried out as described in subsection (c), if the Secretary determines that the results of the research and development phase justify implementing the testing and evaluation phase.(4)DesignationThe program established under paragraph (1) shall be known as the Direct Air Capture and Blue Carbon Removal Technology Program (in this section referred to as the Program).(b)Research and development phase(1)In generalDuring the research and development phase of the Program, the Secretary of Defense shall conduct research and development in pursuit of the goals set forth in subsection (a)(2).(2)Direct air captureThe research and development phase of the Program may include, with respect to direct air capture, a front end engineering and design study that includes an evaluation of direct air capture designs to produce fuel for use—(A)at military installations or facilities of the Department of Defense; or(B)in modes of transportation by the Navy or the Coast Guard.(3)DurationThe Secretary shall carry out the research and development phase of the Program during a four-year period commencing not later than 90 days after the date of the enactment of this Act.(4)Grants authorizedThe Secretary may carry out the research and development phase of the Program through the award of grants to private persons and eligible laboratories.(5)Report requiredNot later than 180 days after the date of the completion of the research and development phase of the Program, the Secretary shall submit to Congress a report on the research and development carried out under the Program.(6)Authorization of appropriationsThere are authorized to be appropriated to carry out the research and development phase of the Program—(A)$8,000,000 for fiscal year 2020; and(B)$10,000,000 for each of fiscal years 2021 through 2023.(c)Testing and evaluation phase(1)In generalDuring the testing and evaluation phase of the Program, the Secretary shall, in pursuit of the goals set forth in subsection (a)(2), conduct tests and evaluations of the technologies researched and developed during the research and development phase of the Program.(2)Direct air captureThe testing and evaluation phase of the Program may include demonstration projects for direct air capture to produce fuel for use—(A)at military installations or facilities of the Department of Defense; or(B)in modes of transportation by the Navy or the Coast Guard.(3)DurationSubject to subsection (a)(3)(B), the Secretary shall carry out the testing and evaluation phase of the Program during the three-year period commencing on the date of the completion of the research and development phase described in subsection (b), except that the testing and evaluation phase of the Program with respect to direct air capture may commence at such time after a front end engineering and design study demonstrates to the Secretary that commencement of such phase is appropriate.(4)Grants authorizedThe Secretary may carry out the testing and evaluation phase of the Program through the award of grants to private persons and eligible laboratories.(5)LocationsThe Secretary shall carry out the testing and evaluation phase of the Program at military installations or facilities of the Department of Defense.(6)Report requiredNot later than September 30, 2026, the Secretary shall submit to Congress a report on the findings of the Secretary with respect to the effectiveness of the technologies tested and evaluated under the Program.(7)Authorization of appropriationsThere is authorized to be appropriated to carry out the testing and evaluation phase of the Program $15,000,000 for each of fiscal years 2024 through 2026.(d)DefinitionsIn this section:(1)Blue carbon captureThe term blue carbon capture means the removal of dissolved carbon dioxide from seawater through engineered or inorganic processes, including filters, membranes, or phase change systems.(2)Direct air capture(A)In generalThe term direct air capture, with respect to a facility, technology, or system, means that the facility, technology, or system uses carbon capture equipment to capture carbon dioxide directly from the air.(B)ExclusionThe term direct air capture does not include any facility, technology, or system that captures carbon dioxide—(i)that is deliberately released from a naturally occurring subsurface spring; or(ii)using natural photosynthesis.(3)Eligible laboratoryThe term eligible laboratory means—(A)a National Laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)); or(B)a laboratory of the Department of Defense.